TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00034-CR


Leopoldo Cerda, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF DALLAS COUNTY, 204TH JUDICIAL DISTRICT

NO. F02-54103-Q, HONORABLE PAT MCDOWELL, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record is overdue.  The court reporter, Ms. Vernice Faggett, did not
respond to the Court's overdue notice.
Appellant, who was sentenced to thirty years' imprisonment, is represented by
appointed counsel on appeal.  We assume that if there were any question whether appellant is
indigent, the court would not have appointed counsel.
The trial court is instructed to direct the court reporter to prepare the reporter's record
at no cost to appellant. The reporter's record is ordered filed no later than May 25, 2003.
It is ordered April 10, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish